Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The references listed on the IDS filed 9/28/2020 and 5/24/2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aceti et al. (US 11417111).
Regarding claim 1 Aceti teaches: A driving control apparatus for an automated driving vehicle, comprising: (see Aceti [fig 16, col. 2, lns 45-49] “sending an alert to the autonomous vehicle system in response to the number of spatially contiguous alerts exceeding a threshold value,” [col. 2, lns 58-59] “Some embodiments include a laser scanning system for use in a vehicle.”) a LiDAR sensor configured to three-dimensionally scan laser light outward of the vehicle and to receive reflected light; an analyzer configured to group three-dimensional points of the reflected light acquired by the LiDAR sensor into clusters; (Aceti [col. 2, ln 58 thru col. 3, ln 16; col. 4, ln 60 thru col. 5, ln 16; claim 20] describes a laser scanning system using a laser emitter and detector, controlled by a processor to sequentially scan the environment, receive data from the photoelectric detector, and identify contiguous data satisfying a saturated condition.) and a determination unit configured to compare shapes and reflectance distributions between at least one of the clusters obtained by the analyzer and a reference cluster representing a stop target to determine whether or not the at least one cluster includes the stop target.  (Aceti, [col. 4, ln 60 thru col. 5, ln 16] describes the processor determining the shape of the contiguous regions using an image processing algorithm.)
Regarding claim 2 Aceti teaches: The driving control apparatus for an automated driving vehicle according to claim 1, wherein the reference cluster has a stripe configuration including repeated patterns of a plurality of regions in which adjacent regions have different reflectances with respect to the laser light.  (Aceti [col. 3, lns 45-58] describes the processor detecting barcodes or QR codes made with retroreflectors, which are both examples of adjacent regions with different reflectances.)

Regarding claim 3 Aceti teaches:  The driving control apparatus for an automated driving vehicle according to claim 2, wherein the reference cluster includes, as the stripe configuration, a high reflectance region having a relatively high reflectance with respect to the laser light and a low reflectance region having a relatively low reflectance with respect to the laser light, the high reflectance region and the low reflectance region being alternately arranged repeatedly.  (Aceti [col. 3, lns 45-58] describes the processor detecting barcodes made with retroreflectors, which requires alternating stripes of high and low reflectivity.)

Regarding claim 4 Aceti teaches:   The driving control apparatus for an automated driving vehicle according to claim 3, wherein the reference cluster includes, as the stripe configuration, a horizontal stripe configuration including the high reflectance region and the low reflectance region both extending horizontally, the high reflectance region and the low reflectance region being alternately disposed repeatedly in a vertical direction.  (Aceti [col. 3, lns 45-58] describes the processor detecting barcodes made with retroreflectors, which requires alternating stripes of high and low reflectivity. Claim 5 simply describes the barcode as being oriented vertically rather than horizontally.)

Regarding claim 6 Aceti teaches:  A stop target for an automated driving vehicle comprising a LiDAR sensor configured to three-dimensionally scan laser light outward of the vehicle and to receive reflected light, the stop target having: a stripe configuration including repeated patterns of a plurality of regions in which adjacent regions have different reflectances with respect to the laser light.  (Aceti [fig 16, col. 2, lns 45-49] “sending an alert to the autonomous vehicle system in response to the number of spatially contiguous alerts exceeding a threshold value,” [col. 2, lns 58-59] “Some embodiments include a laser scanning system for use in a vehicle.” [col. 3, lns 45-58] describes the processor detecting barcodes or QR codes made with retroreflectors, which are both examples of adjacent regions with different reflectances.)

Regarding claim 7 Aceti teaches:  A driving control system comprising: a stop target; and an automated driving vehicle to stop beside the stop target, wherein the stop target has a stripe configuration including repeated patterns of a plurality of regions in which adjacent regions have different reflectances with respect to laser light, (Aceti [col. 22, lns 9-25] describes a stop sign with an IR-only barcode meant to be read by a LIDAR system.) and the automated driving vehicle comprises: a LiDAR sensor configured to three-dimensionally scan the laser light outward of the vehicle and to receive reflected light; an analyzer configured to group three-dimensional points of the reflected light acquired by the LiDAR sensor into clusters; and a determination unit configured to compare shapes and reflectance distributions between at least one of the clusters obtained by the analyzer and a reference cluster representing the stop target to determine whether or not the at least one cluster includes the stop target. (Aceti [col. 2, ln 58 thru col. 3, ln 16; col. 4, ln 60 thru col. 5, ln 16; claim 20] describes a laser scanning system using a laser emitter and detector, controlled by a processor to sequentially scan the environment, receive data from the photoelectric detector, and identify contiguous data satisfying a saturated condition. [col. 4, ln 60 thru col. 5, ln 16] describes the processor determining the shape of the contiguous regions using an image processing algorithm.)

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JACOB KENT BESTEMAN-STREET whose telephone number is (571)272-2501. The examiner can normally be reached M-TH 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB KENT BESTEMAN-STREET/
Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661